DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9-14 and 16-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,898,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants.  Any discrepancies in the claimed limitations can be attributed for with the holding of In re Larson.  Furthermore, it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
        
Claims 1, 3-7, 9-13, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 9,675,829) in view of Jackson (US 201/0072260 A1). 
         
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 9,675,829) in view of Jackson (US 201/0072260 A1) and Starr (US 207/0249434 A1).
         
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 9,675,829) in view of Jackson (US 201/0072260 A1) and Le Nguyen (US 2018/0056116 A1).
         
Regarding claim 1, Katz teaches 1. (Currently Amended) A training device (See Abstract) securable to a floor, the training device comprising: a first base having at least one attachment member for attaching the first base to the floor (See Figure 4 items 44, 46 and 48); a first stanchion having a first end attached to the first base and a second end oppositely disposed, the first stanchion extending upwardly from the first base transversely to the floor (Figure 4 items 16, 45, 48 ); a second base having at least one attachment member for attaching the second base to the floor (Figure 4 items 44, 46 and 48); a second stanchion having a first end attached to the second base and a second end oppositely disposed, the second stanchion extending upwardly from the second base transversely to the floor (Figure 4 item 16, 45 and 48); and a crossbar extending between the second ends of the first and second stanchions, the crossbar having first and second ends oppositely disposed (See Figure 4);  See 6:12-28.  
Jackson does teach a first connector mounted proximate to the second end of the first stanchion, the first connector having a first receptacle for receiving the first end of the crossbar (Figure 6 item 20, 31a, 31b, 10); a second connector mounted proximate to the second end of the second stanchion, the second connector having a second receptacle for receiving the second end of the crossbar (Figure 6 items 20, 21, 31c and 31d). See [0045+].      
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Katz with Jackson to connect two ends of a crossbar to other members and provide a spaced configuration to leave a substantially straight section of bar between to permit the user to perform exercises using the crossbar (See [00456]).
         
Regarding claim 3, Katz teaches 3. (Original) The training device according to claim 1, wherein each of the first and second stanchions comprise at least first and second tubes (Figure 4), the first tube being positioned coaxially within the second tube, the second tube being attached to the base (Figure 4 item 48), the crossbar being attached to the first tube, the first and second tubes being axially movable relatively to one another (6:22-28).
         
Regarding claim 4, Katz teaches 4. (Original) The training device according to claim 3, further comprising, for each of the first and second stanchions, at least one detent operable between the first and second tubes for fixing a length of the first and second stanchions.   See 6:22-28.  
         
Regarding claim 5, Katz teaches 5. (Original) The training device according to claim 1, wherein the crossbar comprises at least a first tube and a second tube, the first tube positioned coaxially within the second tube, the first and second tubes being axially movable relative to one another.   See Figure 5 item 18, 56 and 7:7-13. 
         
Regarding claim 6, Katz teaches 6. (Original) The training device according to claim 5, further comprising at least one detent operable between the first and second tubes for fixing a length of the crossbar.   See 7:7-13.   
         
Regarding claim 7, Katz teaches 7. (Original) A training device securable to a floor, the training device comprising (See Abstract): a first attachment member (Figure 4 item 44, 46 and 48, 6:12-28)attachable to the floor; a first tube having a first end and a second end oppositely disposed, the first tube extending transversely the floor (Figure 4 item 16, 48);  a second attachment member (Figure 4 items 44, 46 and 48; 6:12-28) attachable to the floor; a second tube having a first end and a second end oppositely disposed (Figure 4 item 16, 48), the second tube extending transversely to the floor;  a crossbar extending between the second ends of the first and second tubes, the crossbar having first and second ends oppositely disposed (Figure 4 and 5 item 18); .
Jackson does teach a first flexible element disposed between the first attachment member and the first end of the first tube; See Figure 6 item 60; [0052+].     
Jackson does teach a second flexible element disposed between the second attachment member and the first end of the second tube, the first and second flexible elements each have bending stiffnesses less than a bending stiffness of the first and second tubes respectively; See Figure 6 item 60; [0052+] and [0044+].    
Jackson does teach a first fitting having a first receptacle for receiving the second end of the first tube and a second receptacle for receiving the first end of the crossbar, the first and second receptacles of the first fitting being angularly oriented with respect to one another; a second fitting having a first receptacle for receiving the second end of the second tube and a second receptacle for receiving the second end of the cross bar, the first and second receptacles of the second fitting being angularly oriented with respect to one another.   See Figure 6 item 20, 10 and 31a, 21.    
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Katz with Jackson to connect two ends of a crossbar to other members and provide a spaced configuration to leave a substantially straight section of bar between to permit the user to perform exercises using the crossbar (See [00456]).
         
Regarding claim 9, Jackson teaches 9. (Original) The training device according to claim 7, wherein the first tube is coaxially received within the first receptacle of the first fintting and the second tube is coaxially received within the first receptacle of the second fitting, the first tube being axially movable relatively to the first receptacle of the first fitting and the second tube being axially movable relatively to the first receptacle of the second fitting.   See Figure 6 items 20, 21, 31a, 31c and [0045+].
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Katz with Jackson to connect two ends of a crossbar to other members and provide a spaced configuration to leave a substantially straight section of bar between to permit the user to perform exercises using the crossbar (See [00456]).
         
Regarding claim 10, Katz teaches 10. (Original) The training device according to claim 9, further comprising: a first detent operable between the first tube and the first fitting; and a second detent operable between the second tube and the second fitting, the first and second detents for fixing a height of the crossbar above the floor.   See Figure 4 and 6:22-28 item 17. 
         
Regarding claim 11, Jackson teaches 11. (Original) The training device according to claim 7, wherein the first end of the crossbar is coaxially received within the second receptacle of the first fitting and the second end of the crossbar is coaxially received within the second receptacle of the second fitting, the crossbar being axially movable relatively to the second receptacle of the first fitting and the second receptacle of the second fitting.   See Figure 6, item 10, 20 and 21; [0045+]. 
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Katz with Jackson to connect two ends of a crossbar to other members and provide a spaced configuration to leave a substantially straight section of bar between to permit the user to perform exercises using the crossbar (See [00456]).
         
Regarding claim 12, Katz teaches 12. (Original) The training device according to claim 11, further comprising: a first detent operable between the crossbar and the first fitting; a second detent operable between the crossbar and the second fitting, the first and second detents for fixing a separation distance between the first and second tubes.   See Figure 5 and 18; 7:7-13. 
         
Regarding claim 13, Katz teaches 13. (Currently Amended) A training device positionable on a floor, the training device comprising:  a first stanchion extending from the first base transversely relative to the floor; a second stanchion extending from the second base transversely relative to the floor; and a crossbar extending from the first stanchion to the second stanchion, the crossbar being oriented transversely to the first side of at least one of the first and second bases.   See Abstract, Figure 4 and items 46, 16, 48. 
Jackson does teach a first base comprising a first side and an opposed second side attached to one another by at least first and second legs oriented angularly with respect to the first and second sides of the first base, the first side adapted to engage the floor; See Figure 6 and items 34a, 34b, 31a, 31b.    
Jackson does teach a second base comprising a first side and a second side attached to one another by at least first and second legs oriented angularly with respect to the first and second sides of the second base, the first side of the second base adapted to engage the floor; See Figure 6 and items 34c, 34d, 31c, 31d.    
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Katz with Jackson to connect two ends of a crossbar to other members and provide a spaced configuration to leave a substantially straight section of bar between to permit the user to perform exercises using the crossbar (See [00456]).
         
Regarding claim 14, Starr teaches 14. (Original) The training device according to claim 13, wherein at least one of the first and second bases has a flexible, resilient layer positioned on the first side for engaging the floor.   See Figure 1 items 16-16D and [0014+]. 
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Katz with Starr to assist in keeping the device stationary when the arms are struck by a player (See [0014+]).
         
Regarding claim 16, Katz teaches 16. (Original) The training device according to claim 13, wherein each of the first and second stanchions comprises a plurality of tubes positioned coaxially one within another, the tubes being movable relatively to one another.   See Figure 4 and 6:22-28. 
         
Regarding claim 17, Katz teaches 17. (Original) The training device according to claim 16, wherein at least one of the stanchions comprises a first tube positioned coaxially within a second tube, the second tube being coaxially positioned within a third tube, the third tube being attached to the base, the crossbar being attached to the first tube.   See Figure 4 and 6:22-28. 
         
Regarding claim 18, Katz teaches 18. (Original) The training device according to claim 16, further comprising, for each the stanchion, a detent operable between each of the tubes for fixing a length of the first and second stanchions.   See Figure 4 and 6:22-28. 
         
Regarding claim 19, Katz teaches 19. (Original) The training device according to claim 13, wherein the crossbar comprises a plurality of cross tubes positioned coaxially one within another, the cross tubes beings movable relatively to one another.   See Figure 5 item 18, 56 and 7:7-13. 
         
Regarding claim 20, Katz teaches 20. (Original) The training device according to claim 19, wherein the crossbar comprises a first cross tube positioned coaxially within a second cross tube, the first and second cross tubes being axially movable relatively to one another.   See Figure 5 item 18, 56 and 7:7-13. 
         
Regarding claim 21, Katz teaches 21. (Original) The training device according to claim 20, further comprising a detent operable between the first and second cross tubes for fixing a length of the crossbar.   See 7:7-13.   
         
Regarding claim 22, Katz teaches 22. (Currently Amended) The training device according to claim 19, wherein the crossbar comprises: a first socket positioned at an end of the first cross tube, the first socket defining a first opening for receiving the first stanchion; and a second socket positioned at an end of the second cross tube, the second socket defining a second opening for receiving the second stanchion, wherein the first and second openings are oriented transversely to the first and second tubes, respectively.   See Figure 5 item 181, 182, 56. 
         
Regarding claim 23, Le Nguyen teaches 23. (Original) The training device according to claim 22, wherein the first socket is integrally formed with the first tube, and wherein the second socket is integrally formed with the second tube.    See Figure 4 and 5 item 104, 114 and [0022+]. 
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Katz with Le Nguyen to allow a crossbar or handle bar to be removable inserted and connected to a first and second tube (See [0022+]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711